Citation Nr: 1041096	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  08-12 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a compensable initial rating for hearing loss of 
the left ear.  




REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Angela M. Barner, Law Clerk





INTRODUCTION

The Veteran served on active duty from August 1972 to July 1973.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Veteran has demonstrated no worse than Level III hearing 
in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for the Veteran's service-
connected left ear hearing loss have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).  For the reasons to be discussed 
below, the Board finds that VA has satisfied its duties to the 
appellant under the VCAA.  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim (1) 
veteran status; (2) existence of disability; (3) connection 
between service and the disability; (4) degree of disability; and 
(5) effective date of benefits where a claim is granted.  Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the 
development of his claim, has notified him of the information and 
evidence necessary to substantiate the claim, and has fully 
disclosed VA's duties to assist him.  In October 2006 and May 
2009 letters, the Veteran was notified of the information and 
evidence needed to substantiate and complete the claim on appeal.  
Additionally, the October 2006 letter provided him with the 
general criteria for the assignment of an effective date and 
initial rating, and the May 2009 letter provided specific 
criteria for determining his rating.  Id.  Furthermore, as a 
claim for an increased initial rating is a downstream issue from 
that of service connection, he bears the burden of demonstrating 
prejudice resulting from defective VCAA notice.  See Goodwin v. 
Peake, 22 Vet. App. 128 (2008) (holding that "where a claim has 
been substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from defective 
VCAA notice with respect to the downstream issues").  

The Board notes that, in the present case, initial notice was 
issued prior to the January 2007 adverse determination on appeal; 
thus, no timing issue exists with regard to the notice provided 
the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  That case, however, was overruled by the U.S. Court 
of Appeals for the Federal Circuit, and is no longer binding on 
the Board.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).  

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It appears 
that all known and available records relevant to the issue on 
appeal have been obtained and are associated with the Veteran's 
claims files.  The RO has obtained the Veteran's service 
treatment records, as well as VA medical records and private 
records.  The Veteran was afforded the opportunity to give 
testimony before an RO hearing officer and/or the Board, even 
though he declined to do so.  The Board is not aware, and the 
Veteran has not suggested the existence of, any additional 
pertinent evidence not yet received.  

The Board notes that the duty to assist is not a one-way street 
and failure to cooperate with a VA examination is tantamount to 
failing to report for a scheduled VA examination and may result 
in the denial of the claim.  38 C.F.R. § 3.655; see Caffrey v. 
Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. 
App. 480, 483 (1992); Wood v. Derwinski, 1 Vet. App. 190 (1991).  
The Veteran has been afforded VA medical examinations in December 
2006, August 2009, September 2009, April 2010, and June 2010.  As 
will be discussed below, the Veteran failed to cooperate with all 
examinations other than that in December 2006, which contains 
sufficiently specific clinical findings, and is deemed adequate 
for purposes of this appeal.  

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by any failure of VA in its duties to notify and 
assist him, and that any such violations could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or timing 
of VA's notices or other development.  See Shinseki v. Sanders, 
129 U.S. 1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and clarifying 
that the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the agency's 
determination).  Thus, adjudication of his claim at this time is 
warranted.  

II.  Initial Rating for Left Ear Hearing Loss

The Veteran seeks a compensable initial rating for his service-
connected left ear hearing loss.  Disability evaluations are 
based upon the average impairment of earning capacity as 
contemplated by the schedule for rating disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the 
level of disability and any changes in condition, it is necessary 
to consider the complete medical history of the Veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  
When, however, the assignment of initial ratings is under 
consideration, the level of disability in all periods since the 
effective date of the grant of service connection must be taken 
into account.  Fenderson v. West, 12 Vet. App. 119 (1998).  In 
cases in which a reasonable doubt arises as to the appropriate 
degree of disability to be assigned, such doubt shall be resolved 
in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7. 

Evaluations of defective hearing range from noncompensable to 100 
percent based on the organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured by 
puretone audiometry tests in the frequencies of 1000, 2000, 3000, 
and 4000 cycles per second.  To evaluate the degree of disability 
from service-connected defective hearing, the provisions of 38 
C.F.R. § 4.85 establish eleven auditory acuity levels from Level 
I for essentially normal acuity to Level XI for profound 
deafness.  Tables VI and VII as set forth in 38 C.F.R. § 4.85 are 
used to calculate the rating to be assigned.  "[T]he assignment 
of disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  
In the present case, the Board notes that the Veteran has been 
granted service connection for only one ear.  VA regulations 
require that the non-service-connected ear be rated at Roman 
Numeral Level I.  See 38 C.F.R. §§ 3.383, 4.85(f).  

On a VA authorized audiological evaluation in December 2006, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
40
45
90
100
105+

The average pure tone threshold was 85dBs in the left ear.  
Speech audiometry revealed speech recognition ability of 94 
percent in the left ear.  

An August 2009 examination revealed that the "[V]eteran's 
responses were inconsistent and there was poor agreement with his 
observed communication ability."  The examiner noted that the 
Veteran was "re-instructed and re-tested several times without 
improvement."  Because the results were not considered valid, 
the examiner concluded that the Veteran failed to cooperate with 
test procedures, and the results were not reported.

In September 2009, the Veteran was seen by a different examiner, 
who also noted that test results were not reported because the 
results were unreliable.  He further explained that the "pattern 
of behavior (misrepresentation of hearing ability) casts 
questionable validity/reliability of test results dependent on 
the full cooperation of the [V]eteran."  The examiner concluded 
that further testing was unlikely to yield the needed cooperation 
of the Veteran.  Yet, in April 2010, the Veteran had another VA 
examination, and the examiner reached the same conclusion.

In June 2010, the Veteran was examined by a different examiner.  
The examiner noted that "test results were inconsistent and do 
not appear to reflect the [V]eteran's maximal effort."  
Specifically, test results were inconsistent with the Veteran's 
participation in conversation, and there was poor intertest 
reliability.  As such, the testing results were not reported 
because they were invalid and unreliable.  The examiner opined 
that because the Veteran had been uncooperative with testing 
procedures on four occasions, with three different providers, 
rescheduling an examination would be unlikely to yield reliable 
and valid results. 

Table VI, "Numeric Designation of Hearing Impairment Based on 
Puretone Threshold Average and Speech Discrimination," is used 
to determine a Roman numeral designation (I through XI) for 
hearing impairment based on a combination of the percent of 
speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone threshold average intersect. 
38 C.F.R. § 4.85(b).  The Board notes that the audio thresholds 
for the December 2006 examination do not meet the exceptional 
pattern of hearing impairment under 38 C.F.R. § 4.86.  Therefore, 
the Veteran's audio threshold and speech recognition scores will 
be applied to Table VI and not Table VIA.

Applying the values of the December 2006 audiological examination 
to the rating criteria results in a numeric designation of Level 
III in the left ear.  See 38 C.F.R. § 4.85, Table VI.  
Application of this level of hearing impairment to Table VII at 
38 C.F.R. § 4.85 produces a noncompensable rating, which has 
already been awarded by the RO; thus, the Board finds a 
compensable initial rating on a schedular basis for left ear 
hearing loss is not warranted.  The paired organ rule is not for 
application as the Veteran does not warrant a 10 percent rating 
in the service-connected ear.  See 38 C.F.R. §§ 3.383, 4.85(f).  

In Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the 
Court held that, relevant to VA audiological examinations, in 
addition to dictating objective test results, a VA audiologist 
must fully describe the functional effects caused by a hearing 
disability in his or her final report.  The Court's rationale in 
requiring an examiner to consider the functional effects of a 
Veteran's hearing loss disability involves the potential 
application of 38 C.F.R. § 3.321(b) in considering whether 
referral for an extra-schedular rating is warranted.  
Specifically, the Court noted that: 
"[U]nlike the rating schedule for hearing loss, § 
3.321(b) does not rely exclusively on objective test 
results to determine whether a referral for an extra-
schedular rating is warranted.  The Secretary's 
policy [requiring VA audiologists to describe the 
effect of a hearing disability on a Veteran's 
occupational functioning and daily activities] 
facilitates such determinations by requiring VA 
audiologists to provide information in anticipation 
of its possible application."  

Id.

In December 2006, the examiner noted that word recognition was 
excellent bilaterally.  The examiner did not indicate that there 
otherwise existed an unusual functional or occupational 
impairment resulting from the Veteran's hearing loss 
symptomatology.

Consideration has also been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the Veteran.  See Rice v. Shinseki, 22 Vet. 
App. 447, 453-54 (2009) (claim for an increased rating includes 
consideration of whether a total disability rating by reason of 
individual unemployability is warranted under the provisions of 
38 C.F.R. § 4.16).  Disability evaluations are determined by the 
application of a schedule of ratings which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  To accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the RO is 
authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the Veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit 
appropriately with the criteria found in the relevant Diagnostic 
Codes for the disability at issue.  The Board observes that the 
Veteran has not required hospitalization for his service-
connected hearing loss during the pendency of this appeal.  
Additionally, no examiner has stated the Veteran's service-
connected disability alone is the cause of any marked 
interference with employment.  In short, the rating criteria 
contemplate not only his symptoms but the severity of his 
disability.  The Board does not find that the schedular criteria 
have been inadequate for rating the manifestations of the 
service-connected disability.  See 38 U.S.C.A. § 1155 (Disability 
evaluations are determined by the application of a schedule of 
ratings which is based on average impairment of earning 
capacity).  For these reasons, referral for extraschedular 
consideration is not warranted.  

In conclusion, the evidence of record supports a noncompensable 
initial rating for the Veteran's left ear hearing loss throughout 
the appeals period.  As a preponderance of the evidence is 
against the award of a compensable initial rating, the benefit of 
the doubt doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to a compensable initial rating for hearing loss to 
the left ear is denied.



____________________________________________
JAMES L MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


